Name: 89/147/EEC: Council Decision of 20 February 1989 concerning the conclusion of a Cooperation Agreement between the European Economic Community, of the one part, and the countries parties to the Charter of the Cooperation Council for the Arab States of the Gulf (the State of the United Arab Emirates, the State of Bahrain, the Kingdom of Saudi Arabia, the Sultanate of Oman, the State of Qatar and the State of Kuwait) of the other part
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  cooperation policy;  international affairs;  economic geography
 Date Published: 1989-02-25

 25.2.1989 EN Official Journal of the European Communities L 54/1 COUNCIL DECISION of 20 February 1989 concerning the conclusion of a cooperation Agreement between the European Economic Community, of the one part, and the countries parties to the Charter of the Cooperation Council for the Arab States of the Gulf (the State of the United Arab Emirates, the State of Bahrain, the Kingdom of Saudi Arabia, the Sultanate of Oman, the State of Qatar and the State of Kuwait) of the other part (89/147/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion by the European Economic Community of the Cooperation Agreement between the European Economic Community and the countries parties to the Charter of the Cooperation Council for the Arab States of the Gulf (the State of the United Arab Emirates, the State of Bahrain, the Kingdom of Saudi Arabia, the Sultanate of Oman, the State of Qatar and the State of Kuwait) appears necessary for the attainment of the ends of the Community in the sphere of external economic relations; whereas it appears that certain measures of economic cooperation provided for by the Agreement exceed the powers provided for in the Treaty, and in particular those specified in the field of the common commercial policy, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community, of the one part, and the countries parties to the Charter of the Cooperation ouncil for the Arab States of the Gulf (the State of the United Arab Emirates, the State of Bahrain, the Kingdom of Saudi Arabia, the Sultanate of Oman, the State of Qatar and the State of Kuwait) of the other part and the Declarations and Exchanges of Letters annexed thereto are hereby approved on behalf of the Community. The text of the acts referred to in the first paragraph is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 26 of the Agreement (2). Article 3 The Community shall be represented on the Joint Council set up in Article 12 of the Agreement by the Commission, assisted by representatives of the Member States. Article 4 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) OJ No C 12, 16. 1. 1989. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.